Reinhard, J.
This was a proceeding to condemn the lands of the appellees for the purpose of laying pipes to transport natural gas, under R. S. 1894, section 5103, et seq. (Elliott Supp., section 1066, et seq.) The court charged the jury that besides the damages which would result from injuries to the lands, the appellees were entitled to recover also all damages that will probably result from the maintenance of the line in the future, and that natural gas being highly inflammable and liable to explode, the jury might consider also the *698probabilities of injuries from fires or explosions which may result from the ordinary prudent and careful operation of the pipe line. According to the recent decision of this court, in Indiana Nat. Gas and Oil Co. v. Jones, 14 Ind. App. 55, these instructions were erroneous and require us to reverse the judgment.
Filed December 13, 1895.
Judgment reversed.